DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.  The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claim 1, line 3 recites “as shown in Fig. 1”.  This should be deleted, as the claim language should convey the scope of the invention without having to refer to the figs.  Likewise, claim 2, line 1, recites “as shown in Fig. 2.”    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the film outer layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Line 7 recites “the drainage pipeline” without proper antecedent basis.  Line 8 recites “the heat-pressing position” without proper antecedent basis.  Claim 2, line 2 recites “the convex zipper strip” without proper antecedent basis. 

Claim 1 is not clear in that the preamble (introduction) of claim 1 recites a process for manufacturing (a) near vacuum composite material, however the body of the claim randomly alternates in reciting both structure and process steps.  Applicant is encouraged to follow the example of the claims of the U.S. reference 8,122,914 to Manardo et al. as a guide in the writing of process steps.  Claim 1, line 5 recites “gauze supporters are used as spreader at multiple of mesh empty spaces”.  It is not clear what “used as spreader” means.  Claim 1, line 10 recites “uses suction valve to evacuated”, which is not grammatically clear.  Claim 2, line 6 recites “changing the positions of the concave plastic groove and the convex zipper strip for wrapping up on the drainage pipeline”.  It is not clear what “changing the positions” means.  It is suggested language similar to “engaging” or “connecting” the convex zipper strip “with” or “into” the concave plastic groove.  Claim 1, lines 14-16, recites “the above completed a near vacuum composite material can be quickly applied to continuous shielding applications for dwelling and building, and for all kinds of industrial products that require near vacuum sound insulation and flame retardant” which is functional and intended use language and does not provide a process step.  Similarly, claim 2, lines 8-10, recites “A single technician uses two or more steps of zipper strips can quickly wrap the near vacuum composite material layers on the pipeline surface to achieve optimal acoustic wave resonance and thermal insulation”.    
The invention was examined as best understood.  As stated in the previous office action, the Menardo device closely resembles Applicant’s invention, but does not disclose steel gauze support between a film outer layer and a thin film layer, nor a flameproof combustion-resistant insulation fiber attached to the thin film layer, recited in claim 1, nor a convex zipper strip and concave plastic groove attached on the film for securing the composite material onto a drainage pipe. 

Response to Amendment
Applicant has amended the claims, however, they continue to lack clarity required to convey the scope of the invention.  Applicant is encouraged to view claims of U.S. 2010/0024911 to Menardo (product and method claims) and U.S. 4,581,804 to McLaughlin (method claims) as examples of concise, clear claim language.  Applicant is again advised to seek a patent agent who would be able to re-write or assist in re-writing of the claims so that the scope of the invention may be clearly understood by one of ordinary skill in the art.  The Menardo et al. reference was provided to merely show art that appeared to be closest to the present invention in accordance with the examiner’s understanding of what the present invention is.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


October 20, 2021
P. F. Brinson